Title: To James Madison from Lawrence Taliaferro, 4 January 1797
From: Taliaferro, Lawrence
To: Madison, James


Dear Sir
Rose Hill Orange 4th Jay 1797
Neither Mr. Robert nor Frances Brooke will offer to represent our Destrict in Congress, they both plead that it would ruin them in their prafesion which is their principal support, or they would feel themselves much gratified in the confidence repos’d in them by their fellow Citizens. There is three Gentlemen who offer, Mr John Dawson is one who we fear is not popular enough to succeed, the other two are Genl Posey & Mr Callis of Louisa neither agreeable to our friends, the republicans, (who you Know are a large majority in this Destrict) that are not acquainted with Mr. Dawson will vote for you the rest would wish to do so, but perhaps out of politeness to you may not Chuse to be troublesome, they may Vote for Mr D. I have recd several letters from different parts of the Destrict & have seen many of our acquaintences & think I have given you a true statement of our situation. We are all sensible of the advantages we have receiv’d from your long service & as it is your wish we should be glad to see you retire, with our gratefull thanks for the benefitts we have experienc’d from your zeal for the publick good, but my Dr Sir we hope that two years more which is all we ask, will not break in on your domestick happiness or wishes, I almost expect you will have the most Votes, but consider how much your friends must be agitated between, Gratitude & self preservation. What great satisfaction would it afford your constitunts to Know that you had consented that a pole might be taken for you. I certainly shall vote for you, unless you forbid it in an answer to this which I hope you will not do, with how much pleasure I shall inform your friends, that from the solicitations of all our friends you have been compell’d to change your resolution, & to oblige you will serve two years more, which I hope you will do by writing to one or two of our friends in this Destrict that a pole may be taken for you, such information would spread with Joy, & relieve our Destrict from divided interests which may bring in a Gentleman the least expected & perhaps the least wish’d for. I fear we have lost Colo Jefferson, I wish he had been a resident of Massachusetts. The air could not have infected him & we should have had a good republican to have precided in our Executive. Giles is a good Citizen. I red the Debates of Congress. We all join in our respectful compts to you, Mrs Madison & you[r]self Ladies & am dr Sir with great Es⟨teem⟩ yr Servt. Friend
Law Tali⟨aferro⟩
We are Alarm’d at a War with France.
L T
